In an action to recover on a promissory note, the plaintiff appeals from an order of the *854Supreme Court, Kings County (Bunyan, J.), dated July 23, 2008, which denied its cross motion for summary judgment, without prejudice to renewal upon completion of discovery.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not err in denying the plaintiffs cross motion for summary judgment without prejudice to renewal after the completion of discovery. While it is not disputed that the plaintiff made out a prima facie case, it is also clear that there was no reasonable opportunity for discovery in this action, since this motion was made almost immediately after joinder of issue and the defendant raised issues warranting further discovery (see Aurora Loan Servs., LLC v LaMattina & Assoc., Inc., 59 AD3d 578 [2009]; Gera v All-Pro Athletics, Inc., 57 AD3d 726 [2008]; cf. Trombetta v Cathone, 59 AD3d 526 [2009]). Prudenti, P.J., Santucci, Florio and Belen, JJ., concur.